UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For The Fiscal Year Ended January 31, 2011 o TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File No.000-51193 ASPIRE JAPAN, INC. (Exact name of issuer as specified in its charter) Delaware 20-8326081 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 5757 W. Century Blvd., Suite 700 Los Angeles, CA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (310) 348-7255 Securities registered under Section 12(b) of the Exchange Act: None. Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 par value per share. (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes oNox Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes oNox Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference Part III of this Form 10-K or any amendment to this Form 10-K.x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the ExchangeAct. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). YesxNo o The aggregate market value of the voting and non-voting common equity held by non-affiliates of the registrant by reference to the price at which the common equity was last sold, as of the last business day of the registrant’s second fiscal quarter of 2010 ended July 31, 2010: $9,409,050. As of May 6, 2011, the registrant had 7,854,150 shares of common stock issued and outstanding, par value $0.001 per share. Documents Incorporated by Reference: None. TABLE OF CONTENTS PART I 1 ITEM 1. DESCRIPTION OF BUSINESS 1 ITEM 1A. RISK FACTORS 2 ITEM 2. PROPERTIES 2 ITEM 3. LEGAL PROCEEDINGS 2 PART II 2 ITEM 5. MARKET FOR REGISTRANT’S COMMON EQUITY; RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES 2 ITEM 6. SELECTED FINANCIAL DATA 3 ITEM 7. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 3 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 9 ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA 10 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 26 ITEM 9A. CONTROLS AND PROCEDURES 26 PART III 27 ITEM 10. DIRECTORS, EXECUTIVE OFFICERS AND CORPORATE GOVERNANCE 27 ITEM 11. EXECUTIVE COMPENSATION 28 ITEM 12. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 29 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 29 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 30 PART IV 31 ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES 31 SIGNATURES 32 CAUTION REGARDING FORWARD-LOOKING INFORMATION Certain statements contained herein, including, without limitation, statements containing the words “will”, “can”, “continue”, “intend”, “may”, “plan”, “believes”, “anticipates”, “expects” and words of similar import, constitute forward-looking statements. Such forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause the actual results, performance or achievements of the Company, or industry results, to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. Such factors include, among others, the following: international, national and local general economic and market conditions: demographic changes; the ability of the Company to sustain, manage or forecast its growth; the ability of the Company to successfully make and integrate acquisitions; raw material costs and availability; new product development and introduction; existing government regulations and changes in, or the failure to comply with, government regulations; adverse publicity; competition; the loss of significant customers or suppliers; fluctuations and difficulty in forecasting operating results; changes in business strategy or development plans; business disruptions; the ability to attract and retain qualified personnel; the ability to protect technology; and other factors referenced in this and previous filings. Given these uncertainties, readers of this prospectus and investors are cautioned not to place undue reliance on such forward-looking statements. PART I ITEM 1.DESCRIPTION OF BUSINESS. Corporate History Aspire Japan, Inc. (“we”, “us”, or the “Company”) was incorporated on February 2, 2005 in the State of Delaware. In September 2006, we became actively engaged in raising capital in order to implement our business plan to deliver products from American sources directly to the Japanese consumer in the form of mail-order business. In August 2008, after accumulating over $2 million in net losses, we decided to abandon the mail-order business and entered into the intellectual property rights trading business which we have been unsuccessful in to date.However we still intend to generate revenue and profits with the intellectual property rights trading business. We havenot had any significant operations or activities from inception; accordingly, we are in the development stage. Ken Osako is our Chairman of the Board and Chief Financial Officer, as well as our controlling stockholder. Our main office is located at 5757 W. Century Blvd., Suite 700, Los Angeles, CA 90045 and the telephone number is (310) 348-7255. Products and Services Our principal business activity is buying and selling of intellectual property rights. Intellectual property rights are tradable, identifiable, and legally protected assets. Common forms of intellectual property rights include patents, copyrights, trademarks, trade secrets, know-how, and franchises. In the business of brokering the purchase and sale of intellectual property rights, the valuation of such rights is a challenging but important part of the process. We will rely onthird party professionals to value the intellectual property rights. We do not have contracts with specific vendors or partners to conduct valuation service for the intellectual property rights. To conduct our business, we are searching forintellectual property rights that are valued with the net cash flow approach with the market consideration of only one market. Some of the intellectual property rights such as the combination of patents and the business know-how only contains a net cash flow approach with only one market; however, the valuation of such an intellectual property can increase with the addition of the other markets. We are trying to capitalize on this difference of the valuation with one market vs. the valuation with several markets. Revenue Streams We intend to generate revenues from brokering the purchase and sale of intellectual property rights, and collecting the mark-up on such transactions. Marketing We plan to position ourselves as a value added bridge for sellers and buyers of intellectual property rights. We intend to create an extensive proprietary database of buyer and seller information through the use of the internet and various small business networks throughout the world. We are working to build a database and network to market our services and our business. 1 Competition The intellectual property rights trading business is highly competitive. Our competitors include, but are not limited to, some government agencies, law firms specialized in intellectual properties, and intellectual property trading companies. Most of our competitors have much greater financial, marketing, and human resources than we have. Online marketing activity is rapidly evolving and intensely competitive. Many competitors in this area have greater financial, technical and marketing resources than the Company. Database management, logistics and database management technologies may increase the competitive pressures on online business marketers, including the Company. Employees We currently have no employees other than Ken Osako who isour sole officer and director. ITEM 1A.RISK FACTORS. Not required for smaller reporting companies. ITEM 2.DESCRIPTION OF PROPERTY. We presently maintain our principal offices at an executive office located 5757 W. Century Blvd., Suite 700, Los Angeles, CA 90045 and the telephone number is (310) 348-7255.We do not own real estate. ITEM 3.LEGAL PROCEEDINGS. In January 2008 we entered into a separation agreement with our former President and Chief Executive Officer pursuant to whichagreed to pay him a total of $230,000. The payment terms were as follows $30,000 monthly beginning January 31, 2008 and a final payment of $50,000 payable July 31, 2008.As ofJanuary 31, 2011 the Company paid a total of $30,000 and is currently in default of the agreement. In February 2009 the former President and Chief Executive Officer filed a law suit against us and our current President and Chief Executive Officer claiming total damages of $1,205,587. On May 18, 2009 the former President and Chief Executive Officer obtained a default judgment in the amount of $1,133,031 which includes the money award amount, prejudgment interest of 9%, post judgment interest of 9% through January 31, 2011, attorney fees, and other costs and disbursements. The judgment accrues interest at a rate of 9% per annum. As ofJanuary 31, 2011 the former President and Chief Executive officer is owed a total of $1,133,031. In December2007 we terminated our Executive Vice-President. As ofJanuary 31, 2011 we have not entered intoany settlement agreement with the former Executive Vice-President and haverecorded accrued severance in the amount of$236,730 pursuant to the terms of his employment agreement. PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES. Market Information Our common stock has been listed on the OTC Bulletin Board under the symbol “ASJP.OB” since November 19, 2007. There has been an extremely limited public market for our common stock. When the trading price of our common stock is below $5.00 per share, the Common Stock is considered to be a “penny stock” that is subject to rules promulgated by the SEC (Rule 15-1 through 15g-9) under the Exchange Act. These rules impose significant requirements on brokers under these circumstances, including: (a)delivering to customers the SEC’s standardized risk disclosure document; (b)providing customers with current bid and ask prices; (c)disclosing to customers the brokers-dealer’s and sales representatives compensation; and (d)providing to customers monthly account statements. The following table sets forth the high and low trade information for our common stock for each quarterly period within the two most recent fiscal years as reported by the OTC Bulletin Board. The prices reflect inter-dealer quotations, do not include retail mark-ups, markdowns or commissions and do not necessarily reflect actual transactions. Fiscal Year 2011 Low Price* High Price* January 31, 2011 $ $ October 31, 2010 $ $ July 31, 2010 $ $ April 30, 2010 $ $ Fiscal Year 2010 January 31, 2010 $ $ October 31, 2009 $ $ July 31, 2009 $ $ April 30, 2009 $ $ 2 Holders As of May 6, 2011 in accordance with our transfer agent records, we hadapproximately 54 record holders of our Common Stock. Dividends To date, we have not declared or paid any dividends on our common stock. We currently do not anticipate paying any cash dividends in the foreseeable future on our common stock. Although we intend to retain our earnings, if any, to finance the exploration and growth of our business, our Board of Directors will have the discretion to declare and pay dividends in the future. Payment of dividends in the future will depend upon our earnings, capital requirements, and other factors, which our Board of Directors may deem relevant. Securities Authorized for Issuance under Equity Compensation Plan None. ITEM 6.SELECTED FINANCIAL DATA. Not applicable for smaller reporting companies. ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. Plan of Operations We anticipate that our operational as well as general and administrative expenses for the next 12 months will total $225,000. The breakdown is as follows: MarketingMaterials $ Legal/Accounting $ General/Administrative $ Total $ Because of our nature as a development stage company, it is unlikely that we could make a public sale of securities or be able to borrow any significant sum from either a commercial or private lender. We intend tofinance operations primarily through funds raised in private placements. There can be no assurance that we will able to obtain additional funding when and if needed or that such funding, if available, can be obtained on terms acceptable to us. Capital Resources and Liquidity On July 11, 2007, the Company entered into a twelve month unsecured note payable for $200,000.The note will accrue interest at a rate of 18%, with principle and interest due and payable on July 10, 2008. Accrued interest at January 31, 2008 was $20,148. On March 18, 2008 the Company converted the principle and accrued interest of $24,784into 74,928 common shares of the Company’s common stock at a conversion price of $3.00. On August 28, 2007, the Company entered into a twelve month unsecured note payable for $85,419.The note will accrue interest at a rate of 18%,with principle and interest due and payable on August 30, 2008. Accrued interest at January 31, 2011 and 2010 was $52,613 and $37,328, respectively.The term of the note has been extended on a yearly basis since August 31, 2008, and currently matures on August 30, 2011. 3 On October 10, 2007, the Company entered into a twelve month unsecured note payable for $59,177.The note will accrue interest at a rate of 18%,with principle and interest due and payable on October 9, 2008. Accrued interest atJanuary 31, 2011 and 2010 was $35,282and $24,631, respectively. With all other terms remaining the same, the term of the note has been extended on a yearly basis since October 9, 2008, and currently matures on October 9, 2011. On October 12, 2007, the Company entered into a twelve month unsecured note payable for $33,767.The note will accrue interest at a rate of 18%,with principle and interest due and payable on October 11, 2008. Accrued interest at January 31, 2011 and 2010 was $20,099 and $14,021. With all other terms remaining the same, the term of the note has been extended on a yearly basis since October 11, 2008, and currently matures on October 10, 2011. On November 12, 2007, the Company entered into a twelve month unsecured note payable for $9,040.The note will accrue interest at a rate of 18%, with principle and interest due and payable on November 11, 2008.Accrued interest at January 31, 2008 was $357. On March 18, 2008 the Company converted the principle and accrued interest of $566into 3,202 common shares of the Company’s common stock at a conversion price of $3.00. On November 15, 2007, the Company entered into a twelve month unsecured note payable for $78,456.The note will accrue interest at a rate of 18%, with principle and interest due and payable on November 16, 2008.Accrued interest at January 31, 2008 was $2,979.On March 18, 2008 the Company converted the principle and accrued interest of $4,798into 27,751 common shares of the Company’s common stock at a conversion price of $3.00. On November 26, 2007, the Company entered into a twelve month unsecured note payable for $64,391.The note will accrue interest at a rate of 18%, with principle and interest due and payable on November 27, 2008.Accrued interest at January 31, 2008 was $2,096. On March 18, 2008 the Company converted the principle and accrued interest of $3,588into 22,660 common shares of the Company’s common stock at a conversion price of $3.00. On December 28, 2007, the Company entered into a twelve month unsecured note payable for $127,627.The note will accrue interest at a rate of 18%, with principle and interest due and payable on December 29, 2008.Accrued interest at January 31, 2008 was $2,140. On March 18, 2008 the Company converted the principle and accrued interest of $5,098into 44,242 common shares of the Company’s common stock at a conversion price of $3.00. On January 31, 2008, the Company entered into a twelve month unsecured note payable for $36,284.The note will accrue interest at a rate of 18%, with principle and interest due and payable on January 31, 2009.Accrued interest at January 31, 2008 was $0. On March 18, 2008 the Company converted the principle and accrued interest of $841 into 12,375 common shares of the Company’s common stock at a conversion price of $3.00. On February 29, 2008 the Company entered into a twelve month unsecured note payable for $9,457.The note will accrue interest at a rate of 18%, with principle and interest due and payable on February 28, 2009. On March 18, 2008 the Company converted the principle and accrued interest of $84into 3,180 common shares of the Company’s common stock at a conversion price of $3.00. 4 On March 3, 2008 the Company entered into a twelve month unsecured note payable for $9,609.The note will accrue interest at a rate of 18%, with principle and interest due and payable on March 2, 2009. On March 18, 2008 the Company converted the principle and accrued interest of $72 into 3,227 common shares of the Company’s common stock at a conversion price of $3.00. On March 13, 2008 the Company entered into a twelve month unsecured note payable for $19,472.The note will accrue interest at a rate of 18%, with principle and interest due and payable on March 12, 2009. On March 18, 2008 the Company converted $7,708of principle and accrued interest of $48 into 2,585 common shares of the Company’s common stock at a conversion price of $3.00.Accrued interest at January 31, 2011 and 2010 was $6,115 and $3,997, respectively.On March 13, 2009 thisnote was extended to March 31, 2010 and on October 9, 2009, it was further extended to October 8, 2010. A new note was entered into on October 8, 2010 with a new due date of October 7, 2011. All other terms remained the same. On April 28, 2008 the Company entered into a twelve month unsecured note payable for $28,371.The note will accrue interest at a rate of 18%, with principle and interest due and payable on April 27, 2009. Accrued interest at January 31, 2011 and 2010was $14,103 and$8,996, respectively. On April 28, 2009, thisnote was extended to April 28, 2010 and on October 9, 2009, it was further extended to October 8, 2010. A new note was entered into on October 8, 2010 with a new due date of October 7, 2011. All other terms remained the same. On May 22, 2008, the Company entered into a twelve month unsecured note payable for $4,814.The note will accrue interest at a rate of 18% per annum and is payable May 21, 2009. Accrued interest at January 31, 2011 and 2010 was $2,336 and $1,470 respectively.On May 22, 2009, this note was extended to May 22, 2010 and on October 9, 2009, it was further extended to October 8, 2010. A new note was entered into on October 8, 2010 with a new due date of October 7, 2011. All other terms remained the same. On June 3, 2008, the Company entered into a twelve month unsecured note payable for $14,229.The note will accrue interest at a rate of 18% per annum and is payable June 2, 2009. Accrued interest at January 31, 2011 and 2010 was $6,821 and $4,259, respectively. On May 22, 2009, this note was extended to May 22, 2010 and on October 9, 2009, it was further extended to October 8, 2010. A new note was entered into on October 8, 2010 with a new due date of October 7, 2011. All other terms remained the same. On April 30, 2009, the Company entered into a twelve month unsecured note payable for 5,000,000 Japanese Yen (Approximately $51,620).The note will accrue interest at a rate of 20% per annum and is payable April 30, 2010. On December 22, 2009 the Company repaid principal of $30,396 and accrued interest of $6,675.Accrued interest at January 31, 2011 and 2010 was $4,698 and $454, respectively. A new note was entered into on April 30, 2010 with a new due date of April 30, 2011. All other terms remained the same. The Company has not paid such note as of the filing of this Annual Report. On May 28, 2009, the Company entered into a twelve month unsecured note payable for 2,000,000 Japanese Yen (Approximately $20,627).The note will accrue interest at a rate of 20% per annum and is payable May 27, 2010. On December 22, 2009 the Company repaid accrued interest of $2,351. Accrued interest at January 31, 2011 and 2010 was $4,566 and $441, respectively. A new note was entered into on May 28, 2010 with a new due date of May 27, 2011. All other terms remained the same. On June 30, 2009, the Company entered into a twelve month unsecured note payable for 2,000,000 Japanese Yen (Approximately $20,936).The note will accrue interest at a rate of 20% per annum and is payable June 29, 2010. On December 22, 2009 the Company repaid accrued interest of $2,008. Accrued interest at January 31, 2011 and 2010 was $4,635 and $447, respectively. A new note was entered into on June 30, 2010 with a new due date of June 29, 2011. All other terms remained the same. 5 On August 18, 2009, the Company entered into a twelve month unsecured note payable for 1,000,000 Japanese Yen (Approximately $10,578).The note will accrue interest at a rate of 20% per annum and is payable August 17, 2010. On December 22, 2009 the Company repaid accrued interest of $730.Accrued interest at January 31, 2011 and 2010 was $2,342 and $226, respectively. A new note was entered into on August 18, 2010 with a new due date of August 17, 2011. All other terms remained the same. On September 15, 2009, the Company entered into a twelve month unsecured note payable for 1,000,000 Japanese Yen (Approximately $11,031).The note will accrue interest at a rate of 20% per annum and is payable September 15, 2010. On December 22, 2009 the Company repaid accrued interest of $592. Accrued interest at January 31, 2011 and 2010 was $2,442 and $236, respectively. A new note was entered into on September 15, 2010 with a new due date of September 15, 2011. All other terms remained the same. On October 1, 2009, the Company entered into a twelve month unsecured note payable for 1,500,000 Japanese Yen (Approximately $16,710).The note will accrue interest at a rate of 20% per annum and is due on September 30, 2010. On December 22, 2009 the Company repaid accrued interest of $751. Accrued interest at January 31,2011 and 2010 was $3,699 and $357, respectively. A new note was entered into on October 1, 2010 with a new due date of September 30, 2011. All other terms remained the same. On October 22, 2009, the Company entered into a twelve month unsecured note payable for 1,000,000 Japanese Yen (Approximately $11,000).The note will accrue interest at a rate of 20% per annum and is payable October 21, 2010. On December 22, 2009 the Company repaid accrued interest of $368. Accrued interest at January 31, 2011 and 2010 was $2,435 and $235, respectively. A new note was entered into on October 22, 2010 with a new due date of October 21, 2011. All other terms remained the same. On November 10, 2009, the Company entered into a twelve month unsecured note payable for 200,000 Japanese Yen (Approximately $2,223).The note will accrue interest at a rate of 20% per annum and is payable October 9, 2010. On December 22, 2009 the Company repaid accrued interest of $51. Accrued interest at January 31, 2011 and 2010 was $492 and $48, respectively. A new note was entered into on November 10, 2010 with a new due date of November 9, 2011. All other terms remained the same. On November 20, 2009 the Company entered into a twelve month unsecured note payable for 300,000 Japanese Yen (Approximately $3,369).The note will accrue interest at a rate of 20% per annum and is payable October 19, 2010. On December 22, 2009 the Company repaid accrued interest of $59. Accrued interest at January 31, 2011 and 2010 was $746 and $72, respectively. A new note was entered into on November 20, 2010 with a new due date of November19, 2011. All other terms remained the same. On November 27, 2009 the Company entered into a twelve month unsecured note payable for 1,300,000 Japanese Yen (Approximately $14,970).The note will accrue interest at a rate of 20% per annum and is payable October 27, 2010. On December 22, 2009 the Company repaid accrued interest of $205. Accrued interest at January 31, 2011 and 2010 was $3,314 and $320, respectively. A new note was entered into on November 27, 2010 with a new due date of November 26, 2011. All other terms remained the same. As of January 31, 2011 and 2010 the related party officer and director is owed a total of $71,736 and $21,093, respectivelyand accrued interest of $14,370 and $9,167, respectively. The Company recorded interest expense on the related party loans during the years ended January 31, 2011 and 2010 of $5,203 and $2,802, respectively. 6 As of January 31, 2011, we had cash of$97. We do not believe we cansatisfy our cash requirements for the next twelve months from revenue and through funds raised in our private placements. We plan to raise additional capital to be usedforoperating capital. We intend to raise these funds through additional private placements. We have not identified any sources of capital, lines of credit or loans at this time. Completion of our plan of operation is subject to attaining adequate revenue and through funds raised from private placements. We cannot assure investors that adequate revenues will be generated. In the event we are not successful in reaching our initial revenue targets, Management believes that it will raise the funds required and we would then be able to proceed with our business plan for the development and marketing of our products and services along with the commencement of our business activities in 2011. In the absence of our projected revenues and the absence of additional capital we may be unable to proceed with our plan of operations. We anticipate that depending on market conditions and our plan of operations, we would incur operating losses in the foreseeable future. We base this expectation, in part, on the fact that we may not be able togenerate enough gross profit from our operations to cover our operating expenses. Consequently, there is substantial doubt about our ability to continue to operate as a going concern. As reflected in the accompanying financial statements, we are in the development stage, have a working capital deficiency of $2,009,695, a stockholders’ deficiency of $2,009,220 and have a negative cash flow from operations of $1,691,223 from inception. This raises substantial doubt about our ability to continue as a going concern. Our ability to continue as a going concern is dependent on our ability to raise additional capital and implement our business plan. The financial statements do not include any adjustments that might be necessary if we are unable to continue as a going concern. We have completed our efforts to become a public company and by doing so we have incurred and will continue to incur additional significant expenses for legal, accounting and related services.As a public entity, subject to the reporting requirements of the Securities Exchange Act of 1934, there are ongoing expenses such as,professional fees for accounting, legal and a host of other expenses for annual reports and proxy statements as well as costs for (i) increased marketing and advertising to support any growth in sales for us; (ii) potential to hire additional personnel to manage and expand our operations. Results of Operations We did not have any operating income from inception through January 31, 2011. For the year ended January 31, 2011, we recognized a net loss of $295,913 and for the period from inception through January 31, 2011, we recognized a net loss of $3,781,392.Total operating expenses for the year ended January 31, 2011 were comprised of professional fees of $33,275, compensation expense of $90,000, severance expense of $83,312 and general and administrative expenses of $14,020. For the year ended January 31, 2010, we recognized a net loss of $54,799.Expenses for the period were comprised of professional fees of $42,266, consulting fees of $10,000, compensation expense of $90,000, severance expense of $155,868 and general and administrative expenses of $11,977. The credit for severance expense was the result of us accruing more severance than was awarded by the court, and therefore the difference was recorded as an adjustment to the severance expense. Commitments On August 13, 2008, we entered into an Intellectual Property Rights Sales Agreement (the “Eiwa Agreement”) with Eiwa Kokudo Kankyo, Inc. (“Eiwa”).Pursuant to the Eiwa Agreement, we agreed to pay approximately $5,454,545 (equal to 600 Million YEN) to Eiwa for the Intellectual Property of the Aqua-make system.In addition, weare entitled to sell the rights of this Intellectual Property to the third party upon signing the agreement.Pursuant to the agreement the Companyentered into an agreement with EIWA to pay the purchase price in the following manner: 1. August 29, 2008, 50 Million Japanese Yen (Approximately $454,545) 2. September 12, 2008, 50 Million Japanese Yen (Approximately $454,545) 3. September 30, 2008, 200 Million Japanese Yen (Approximately $1,818,182) 4. January 31, 2010, 300 Million Japanese Yen (Approximately $2,727,273) On November 27, 2008, we notified Eiwathat we were unilaterally canceling the agreement. We have not made any payments and we are in default under the payment terms of the agreement.If Eiwa does not agree to cancel the agreement, we might be required to make the payments as per the agreement.To date, we have not been made aware of whether Eiwa is pursuing any remedies associated with the cancellation.It is very possible that we will incur a material liability as a result of this cancelled agreement if Eiwa pursues any legal remedies. 7 The reason no liability has been recorded for the cancelled purchase agreement with Eiwa is because we have not recorded any amounts due under the intangible purchase agreement as no property has been received – we do not receive the IP until all payments have been made. Since no payments have been made and no property has been received, this is disclosed as a commitment only. Thereafter, on August 15, 2008, we entered into an Intellectual Property Rights Sales Agreement with Global Investment Service, Inc. (“GIS”) to sell the Intellectual Property of the Aqua-make system to GIS for $14,545,455 (equal to 1.6 Billion YEN).Pursuant to the GIS Agreement, we have the right of first refusal to buyIntellectual Property back from GIS in the event that GIS agrees to sell the intellectual property within three years from August 15, 2008 by issuing 3.2 million shares of our common stock.We also need to agree to purchase the Intellectual Property to exercise the buyback option.As part of such conditions, wehaveagreed not to split our stock for the next three years.Pursuant to the agreement, GIS entered into a note with usto pay the purchase price in the following manner: 1. August 29, 2008, 200 Million Japanese Yen (Approximately $1,818,182) 2. September 30, 2008, 400 Million Japanese Yen (Approximately $3,636,354) 3. January 31, 2010, 1 Billion Japanese Yen (Approximately $9,090,909) Pursuant to the agreement, we are required to pay a fixed royalty amount of 13,340,000 Japanese Yen (Approximately $121,273) monthly to GIS for the license to operate the business and to use our best efforts to market the product in the United States.As of April 21, 2010, we have not made any royalty payments. As of October 31, 2008,we have received payments of approximately $84,949 and Global Investment Services, Inc. is in default under the payment terms of the agreement.On November 30, 2008, we received notice of termination of the agreementfrom Global Investment Services, Inc. As of January 31, 2010, we have recorded a gain in liquidated damages of $84,949. Critical Accounting Policies The Company’s financial statements and related public financial information are based on the application of accounting principles generally accepted in the United States (“GAAP”). GAAP requires the use of estimates; assumptions, judgments and subjective interpretations of accounting principles that have an impact on the assets,liabilities, revenue and expense amounts reported. These estimates can also affect supplemental information contained in our external disclosures including information regarding contingencies, risk and financial condition. We believe our use of estimates and underlying accounting assumptions adhere to GAAP and are consistently and conservatively applied. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances. Actual results may differ materially from these estimates under different assumptions or conditions. We continue to monitor significant estimates made during the preparation of our financial statements. 8 Our significant accounting policies are summarized in Note 1 of our financial statements. While all these significant accounting policies impact its financial condition and results of operations, we view certain of these policies as critical. Policies determined to be critical are those policies that have the most significant impact on our financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Our management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on ourresults of operations, financial position or liquidity for the periods presented in this report. Recent Accounting Pronouncements In October 2009, the Financial Accounting Standards Board (“FASB”) issued an Accounting Standard Update (“ASU”) No.2009-13, which addresses the accounting for multiple-deliverable arrangements to enable vendors to account for products or services separately rather than as a combined unit and modifies the manner in which the transaction consideration is allocated across the separately identified deliverables. The ASU significantly expands the disclosure requirements for multiple-deliverable revenue arrangements. The ASU will be effective for the first annual reporting period beginning on or after June15, 2010, and may be applied retrospectively for all periods presented or prospectively to arrangements entered into or materially modified after the adoption date. Early adoption is permitted, provided that the guidance is retroactively applied to the beginning of the year of adoption. The Company does not expect the adoption of ASU No. 2009-13 to have any effect on its financial statements upon its required adoption on February 1, 2011. Off-Balance Sheet Arrangements We do not have any off-balance sheet arrangements, financings, or other relationships with unconsolidated entities or other persons, also known as “special purpose entities” (SPEs). ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK. Not applicable for smaller reporting companies. 9 ITEM8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA. Aspire Japan, Inc. (A Development Stage Company) Report of Independent Registered Public Accounting Firm 11 Balance Sheets as of January 31, 2011 and 2010 12 Statements of Operations for the years ended January 31, 2011 and 2010 13 Statements of Changes in Stockholders’ Equity for the years ended January 31, 2011 and 2010 14/15 Statements of Cash Flows for the years ended January 31, 2011 and 2010 16 Notes to Consolidated Financial Statements 17 10 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors of: Aspire Japan, Inc. We have audited the accompanying balance sheets of Aspire Japan, Inc. “Company” (a development stage company) as of January 31, 2011 and 2010, and the related statements of operations, changes in stockholders’ deficit, and cash flows for the two years then ended and the period February 2, 2005 (Inception) to January 31, 2011. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly in all material respects, the financial position of Aspire Japan, Inc. (a development stage company) as of January 31, 2011 and 2010 and the results of its operations and its cash flows for the two years then ended and the period February 2, 2005 (Inception) to January 31, 2011 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 1 to the financial statements, the Company has a net loss of $3,781,392 from inception, a working capital deficiency of $2,009,695 and a stockholders’ deficit of $2,009,220 as of January 31, 2011. These matters raise substantial doubt about the Company's ability to continue as a going concern. Management's plans concerning these matters are also described in Note 1. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. WEBB & COMPANY, P.A. Certified Public Accountants Boynton Beach, Florida April 26, 2011 1500 Gateway Boulevard, Suite 202 • Boynton Beach, FL 33426 Telephone: (561) 752-1721 • Fax: (561) 734-8562 www.cpawebb.com 11 Aspire Japan, Inc. (A Development Stage Company) BALANCE SHEETS January 31, ASSETS CURRENT ASSETS Cash $
